Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 1 of 19
Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 2 of 19
Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 3 of 19
Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 4 of 19
Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 5 of 19
Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 6 of 19
Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 7 of 19
Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 8 of 19
Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 9 of 19
Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 10 of
                                      19
Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 11 of
                                      19
Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 12 of
                                      19
Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 13 of
                                      19
Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 14 of
                                      19
Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 15 of
                                      19
Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 16 of
                                      19
Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 17 of
                                      19
Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 18 of
                                      19
Case 9:16-cv-81871-KAM Document 627-4 Entered on FLSD Docket 04/27/2020 Page 19 of
                                      19
